Citation Nr: 1627062	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  13-22 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for low back disability.

2.  Entitlement to service connection for prostate disability.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include generalized anxiety disorder.

4.  Entitlement to service connection for bilateral sacroiliac joint pain.


REPRESENTATION

Veteran represented by:	Robert C. Brown, Jr., Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to September 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  Jurisdiction has since been transferred to the RO in Muskogee, Oklahoma.

In April 2016, the Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

The Veteran's claim of service connection for depression and anxiety has been recharacterized to include all psychiatric disorders reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of entitlement to service connection for a prostate disability and bilateral sacroiliac joint pain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Degenerative disc disease of the lumbar spine with bilateral lower extremity radiculopathy had its onset in service.

2.  The Veteran's generalized anxiety disorder had its onset in service.

CONCLUSIONS OF LAW

1.  The criteria for service connection for degenerative disc disease of the lumbar spine with bilateral lower extremity radiculopathy have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for service connection for generalized anxiety disorder have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  Service connection may also be granted for certain chronic diseases listed at 38 C.F.R. § 3.309(a), as well as for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Degenerative Disc Disease of the Lumbar Spine with Bilateral Lower Extremity Radiculopathy

At the Board hearing, the Veteran testified that he has had back pain since service.  See Board hearing transcript, pp. 17-18.  He stated that he underwent a pilonidal cystectomy in service.  Id.  Post-service treatment records show that he has a current back disability.  A February 2004 private treatment record shows that the Veteran had a history of lumbar radiculopathy.  Further, it was noted that he had leg pain with point tenderness, and his pain medications included Darvocet and Soma.  A September 2005 private treatment record shows that straight leg raise tests were positive bilaterally and it was noted that x-rays showed significant osteoarthritic spurring at the L1, L2, and L3 levels.  He was diagnosed with lumbar radiculopathy and prescribed Vicodin.  

In December 2011, the Veteran was provided a VA examination.  The Veteran was diagnosed with degenerative spondylosis of the lumbar spine.  The examiner noted that he had radiculopathy with severe constant pain in his right and left lower extremities.  Further, the Veteran had intervertebral disc syndrome of the thoracolumbar spine.  The examiner opined that the Veteran's lumbar spine disability is less likely as not related to the in-service pilonidal cystectomy.  The examiner explained that his disability is due to degenerative stress on the spine over time and pilonidal cystectomies do not generally lead to spinal degeneration.  

In August 2013, the Veteran was provided an independent medical examination.  The examiner stated that it is as likely as not that his lumbar spine disability and sciatic nerve impingement is related to service.

Great weight is given to the August 2013 independent examiner's opinion because it is consistent with the Veteran's reported symptomatology and treatment records.  Little weight is given to the December 2011 VA examiner's opinion because although he discussed the relationship between the Veteran's back disability and in-service pilonidal cystectomy, he did not address whether the Veteran incurred any degenerative stress in service.  The Veteran's treatment records reflect that the onset of his degenerative disc disease of the lumbar spine with radiculopathy symptomatology was during service and he has consistently reported having back pain with radiculopathy since service.

The Veteran provided competent and credible testimony regarding the onset of his current back disability during service.  Given that there is persuasive lay testimony demonstrating that the Veteran's degenerative disc disease of the lumbar spine with radiculopathy symptoms occurred in service, and the post-service treatment records confirm the diagnosis of the disability and the onset of symptoms during service, the Board finds that the Veteran's condition was incurred while he was on active duty.  As such, service connection is warranted.  

Psychiatric Disability

At the hearing, the Veteran testified that his current psychiatric disability is related to service.  See Board hearing transcript, p. 11.  He contends that he had a psychiatric condition that existed prior to service but was aggravated by service.  See id. at pp. 38-42.  Given the favorable nature of this decision on a direct basis, the Board will not address the theory of aggravation of a pre-existing condition in service.

Post-service records show that the Veteran has been diagnosed with several psychiatric conditions.  A June 2007 private treatment record from Dr. Chakraburtty shows a diagnosis of bipolar disorder and major depressive disorder.  It was noted that his medications included Cymbalta, Topamax, Ambien, and Lyrica.  Dr. Chakraburtty indicated in July 2007, January 2008, June 2008, February 2009, and May 2010 treatment records that the Veteran exhibited symptoms of anxiety. 

The Veteran was provided a VA examination in December 2011.  He reported that he was seeing Dr. Chakraburtty and a therapist for treatment of anxiety, anger, and depression.  The Veteran stated that his anger issues stemmed from his military service and from his earlier history.  The examiner diagnosed generalized anxiety disorder, major depressive disorder, and intermittent explosive disorder.  The examiner noted that it was not possible to differentiate what portion of each symptom was attributable to each diagnosis because his various disorders had a variety of overlapping symptoms and it was not possible to distinguish to what degree each disorder was producing or contributing to those symptoms.

The December 2011 VA examiner opined that it is more likely than not that the Veteran's psychiatric condition is related to service.  Further the August 2013 independent examiner opined that it is as likely as not that his psychiatric disability is related to service.  Great weight is given to the examiners' opinions because they are consistent with the Veteran's reported symptomatology and treatment records.  

Thus, consistent with the Veteran's statements, the medical evidence clearly and unmistakably shows that his generalized anxiety disorder existed prior to service.  The medical evidence, however, does not clearly and unmistakably reflect that the condition was not aggravated by such service.  Therefore, because he was normal at service entrance with respect to this disability, and since the evidence does not clearly and unmistakably show that his generalized anxiety disorder both existed prior to service and was not aggravated by service, (and he currently suffers from generalized anxiety disorder), the criteria for service connection have been met.  Finally, at the hearing, the Veteran indicated that a grant of service connection for any psychiatric disability would satisfy his appeal.  As such, no discussion of VA's duty to notify or assist is necessary.


ORDER

Service connection for degenerative disc disease of the lumbar spine with bilateral lower extremity radiculopathy is granted.

Service connection for generalized anxiety disorder is granted.


REMAND

Regarding the claim of entitlement to service connection for a prostate disability, to include as secondary to pilonidal cystectomy, remand is warranted for further development.  At the hearing, the Veteran testified that he was diagnosed a week after separation from service with bacterial prostate disease.  See Board hearing transcript, p. 42.  He contends that he has had a chronic prostate condition since he was first diagnosed.  See id. at pp. 43-45.  His post-service treatment records show that he has a current diagnosis of prostatitis.  However, the record does not show that the Veteran was provided a VA examination to obtain a needed medical opinion as to the origin of this disability.  Therefore, the Board finds that a remand is required to obtain this needed medical opinion.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006).

Additionally, the Veteran submitted a January 2015 notice of disagreement (NOD) to the RO's rating decision issued in June 2014 that denied service connection for bilateral sacroiliac joint pain.  To date, no statement of the case (SOC) has been furnished for the issue of service connection for bilateral sacroiliac joint pain presented in the rating decision.  As the timely NOD placed this issue in appellate status, this matter must be remanded for the AOJ to issue a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his prostate disability that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit additional lay statements of the nature and onset of his prostate symptoms from himself as well as from other individuals who have first-hand knowledge of such symptoms, to include his prostate symptoms since service.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  After completion of the above development, obtain an opinion from an appropriate examiner as to the onset and/or etiology of the Veteran's prostate disability.  The claims file should be provided to the examiner in connection with the opinion.  

After a review of the claims file and an examination of the Veteran, the examiner should opine as to whether it is at least as likely as not that the Veteran's prostate disability is related to or had its onset in service.  In offering this opinion the examiner must acknowledge and discuss the Veteran's report of the onset of his prostate disability during service.

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Re-adjudicate the appeal.  If any benefit sought is denied or is not granted in full, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

5.  Separately, prepare an SOC in accordance with 38 C.F.R. § 19.29 (2015) regarding entitlement to service connection for bilateral sacroiliac joint pain.

This is required unless this matter is resolved by granting the full benefits sought, or by the Veteran's withdrawal of the notice of disagreement.  If, and only if, the Veteran files a timely substantive appeal should this issue be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


